DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 07/08/2021 have been entered. Claims 1-2 and 6-22 remain pending. Applicant has amended the specification, the previous specification objection is withdrawn. Applicant has amended the specification to address the reference numbers that were not originally in the specification, the drawing objections are withdrawn. Applicant has amended claim 12, the previous objection is withdrawn. Applicant has cancelled claims 3-5, as such the previous 112(b) rejection is withdrawn. 

Status of Claims
	Claims 1-2 and 6-22 remain pending in the application. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6, 9, 13, 15, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1).

Regarding claim 1, Sprague teaches a system (300) for preparing a cellular biological sample for analysis comprising: (i) a housing including an introducer assembly, a conveyor assembly, and a substrate mating assembly (engagable slide chamber minicassette 302), and (ii) a microscope slide (glass slide 303) in communication with the housing, wherein the cellular biological sample is disposed on the microscope slide ([0177], Figure 23A-B); 
	In viewing the annotated Figure 24 below, it is understood that the introducer assembly includes reservoir/ports 307a-c and that the conveyor assembly includes reaction chamber 310 and waste fluid reservoir 304. 
wherein the introducer assembly comprises one or more fluid inlets (reservoir/ports 307a-c) fluidically coupled to at least one channel, and wherein the at least one channel is in fluidic communication with a treatment portion (reaction chamber 310) of the conveyor assembly ([0178], [0179], Figure 23A-B); 
	In viewing Figure 23B, it can be seen that there is a channel connecting the reservoir/port 307b with a port 306b, where the minicassette 302 will connect with port 306n ([0182], [0184]). It is understood that the other ports 307a and 307c will have similar channels connecting them to port 306b.  
wherein the conveyor assembly comprises (a) the treatment portion (310), wherein the treatment portion (310) is in fluidic communication with at least a portion of the cellular biological sample disposed on the microscope slide (303), and (b) a fluid collector assembly (waste fluid reservoir 304) in fluidic communication with the 
	It is understood from the embodiment shown in Figure 13B that the glass slide 202 will have specimens mounted on it ([0139]). As such, it is understood that a specimen will be similarly mounted onto slide 303. And as seen in Figure 23B and 24, all components will be in fluid communication with one another via channels. As stated by [0073], there is a “waste pack” that serves as a receptacle for discharged sample, rinse solution, and waste reagents where the waste pack includes an absorbent pad. It is understood that the “waste pack” is the waste fluid reservoir 304. 
wherein the substrate mating assembly (302) is configured to hold the microscope slide (303) against at least a portion of the conveyor assembly and/or the introducer assembly (310).
	It is seen in Figure 24 that minicassette 302 will hold glass slide 303 against the conveyor assembly. 

    PNG
    media_image1.png
    442
    661
    media_image1.png
    Greyscale


Regarding claim 2, Sprague further teaches wherein the introducer assembly comprises two or more fluid inlets (307a-c), see Figure 23A.
	Regarding claim 6, Sprague further teaches wherein the introducer assembly further comprises at least one reagent releaser.
	It is stated by [0179] that ports 307a-c may also be reagent reservoirs. It is further stated by [0182] that the reagent reservoirs are optionally removable and may be provided with threaded nipples for insertion into connecting fluidic channels. 
	Regarding claim 9, Sprague teaches wherein the conveyor assembly further comprises a capillary channel.

Regarding claim 13, Sprague teaches wherein the substrate mating assembly (302) further comprises a backing plate (baseplate 301) having a holding portion (docking bay 305) configured to accommodate the microscope slide (303) and that is further configured to align the microscope slide (303) with the conveyor assembly when the backing plate (301) and the conveyor assembly are combined ([0177], [0179], Figure 24).
Regarding claim 15, Sprague teaches wherein the substrate mating assembly (302) further comprises a clamping assembly (click lock clamp feature 312) configured to apply a force that holds the microscope slide (303) against the substrate mating assembly (302) ([0183], Figure 24).
It is understood that the click lock clamp feature 312 will apply a force to hold the microscope slide against mating assembly (302). 

Regarding claim 20, Sprague teaches a system for preparing a cellular biological sample for analysis comprising: (i) a housing including an introducer assembly, a conveyor assembly, 
See annotated Figure 24 above regarding an introducer assembly and conveyor assembly.
wherein the introducer assembly includes a wash inlet and at least two reagent inlets, wherein the wash inlet and the at least two reagent inlets are fluidically coupled to at least two channels in fluidic communication with a treatment portion (310) of the conveyor assembly; 
	It is understood that reservoirs/ports 307a-c are wash and reagent inlets, as any inlet may be a wash/reagent inlet. The reservoirs/ports 307a-c are connected to a bellow pump 322a via a channel, where the bellow pump 322a is further connected to a channel 306b which leads to the internal reaction chamber 310 (see Figure 23B). 
wherein the conveyor assembly includes the treatment portion (310) which is at least partially in fluidic communication with the cellular biological specimen disposed on the microscope slide (303); and, 
It is understood from the embodiment shown in Figure 13B that the glass slide 202 will have specimens mounted on it ([0139]). As such, it is understood that a specimen will be similarly mounted onto slide 303. 
a substrate mating assembly (302) configured to hold the microscope slide (303) against at least a portion of the conveyor assembly (see Figure 24).
Regarding claim 21, Sprague teaches the system of claim 20, Sprague further teaches wherein the at least two channels are parallel channels.

Regarding claim 22, Sprague teaches the system of claim 1, where Sprague further teaches wherein the introducer assembly comprises at least two channels, wherein each of the at least two channels are in fluidic communication with the treatment portion (310) of the conveyor assembly. 
It is understood from Figure 23B and 24 that there will be at least two channels, channels that lead from reservoirs/ports 307a-c to the bellow pump 322a, and channels that lead from bellow pump 322a to the microscope slide 303.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-8, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1).
Regarding claim 7, Sprague teaches the system of claim 6 where Sprague further teaches wherein the at least one reagent releaser comprises a blister pack. 
	It is stated by [0122] that reagent is premeasured into a blister pouch. It would have been obvious to one skilled in the art to have the reservoir/ports 307a-c be a blister pouch 
	Regarding claim 8, Sprague teaches teaches the system of claim 1. Sprague further teaches wherein the introducer assembly (302) further comprises at least one valve configured to alter a flow pattern of the at least one fluid through the introducer assembly after a pre-determined length of time.
	It is not seen in the current embodiment (Figure 24) if there are valves. [0020] states that sanitary means for valving may be provided for a microfluidic channel entering a microcavity, with [0064] stating that “microfluidic valves” include hydraulic, mechanic, pneumatic, magnetic, and electrostatic actuator means. It would have been obvious to one skilled in the art to modify the embodiment shown in Figure 24 such that the channels have valves because Sprague teaches that the valves allow for sanitary valving which is understood to prevent contamination ([0023]).   
Regarding claim 11, Sprague teaches the system of claim 1, where Sprague further teaches wherein the substrate mating assembly (302) comprises an adhesive material attached to a surface of the conveyor assembly. 
Sprague does teach an internal gasket 311 that forms a seal around reaction chamber 310, but is not specific to what the gasket is. In a separate embodiment of the device, a glass slide 202 may have a variety of gasket materials to form a sealed reaction chamber 207 ([0169]). As seen in Figure 21B, an adhesive seal 252a is used to form a seal around a sealed reaction chamber 207 and slide 202 ([0169]). It would have been obvious to one skilled in the art to modify the embodiment seen in Figure 24 such that it has the adhesive seal as taught by 
Regarding claim 12, modified Sprague teaches the system of claim 11, where modified Sprague further teaches wherein the at least one channel is defined by a combination of the microscope slide 303, the adhesive material and a surface of the introducer assembly and/or the conveyor assembly.
It is understood that with the adhesive material, it will seal the reaction chamber 310 such that fluid will only be able to enter and exit via nipples 316a and 316b. It is understood that there are channels in the introducer assembly and conveyor assembly (see annotated Figure 24), where placement of the microscope slide 303 in the minicassette 302 with adhesive will define part of the channel. 
Regarding claim 14, Sprague teaches the system of claim 13, where Sprague further teaches wherein the conveying assembly and/or the backing plate (301) further include at least one heating and/or cooling element.
As seen in Figure 14 of a different embodiment of the device, there is raised platform 208 which may have heating devices placed in it ([0146], [0149]). It is understood that one skilled in the art would modify the device seen in Figure 24 of Sprague such that it has the heating devices taught by the embodiment shown in Figure 14 of Sprague because Sprague teaches that with the heating devices, it allows for the temperature of the liquid to be controlled ([0149]). 

Claim(s) 10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1) as applied to claim 1 above in view of Reinhartz (US-2011/0189792-A1).  
Regarding claim 10, Sprague teaches the system of claim 1. Sprague does not teach wherein the collector assembly (304) of the conveyor assembly comprises a porous material and is configured to draw the at least one fluid from the introducer assembly, through the conveyor assembly and into the collector assembly (304).
In the same problem solving area of liquid-transfer devices, Reinhartz teaches a lateral capillary flow matrix overlying a plastic layer 27(Reinhartz; [0002], [0083], Figure 2). 
Specifically, Reinhartz teaches a lateral capillary flow matrix 13 that overlies a plastic layer 27 ([0083], Figure 2). 
It would have been obvious to one skilled in the art to modify the device of Sprague such that the internal reaction chamber 310 has a capillary flow matrix as taught by Reinhartz because Reinhartz teaches that a lateral capillary flow matrix produces a lateral capillary flow of the liquid (Reinhartz; [0025]). 
	It is understood that the lateral capillary flow matrix will contact the glass slide 303 similar to how the capillary flow matrix contact the plastic layer 27. 
Regarding claim 16, Sprague teaches the system of claim 1. Sprague does not teach wherein the conveyor assembly includes at least one absorbent wicking pad.
In the same problem solving area of liquid-transfer devices, Reinhartz teaches an absorbent body (Reinhartz; [0002], [0083], Figure 2). 

It would have been obvious to one skilled in the art to modify Sprague such that it has the absorbent body 15 as taught by Reinhartz because Reinhartz teaches that the absorbent body enables continuous lateral flow (Reinhartz; [0077]). 
Regarding claim 17, modified Sprague teaches the system of claim 16, where modified Sprague further teaches wherein the absorbent wicking pad is comprised of a material selected from a cellulose or a hydrogel.
[0077] of Reinhartz states that the absorbent body may be a separate body such as a cellulose pad. 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague (WO-2013/106458-A2), reference numbers taken from Sprague (EP-2802417-B1) in view of Reinhartz (US-2011/0189792-A1).  
Regarding claim 18, Sprague teaches a system for preparing a cellular biological sample for analysis comprising: (i) a housing including an introducer assembly, a conveyor assembly, and a substrate mating assembly (302), and (ii) a microscope slide (303) in communication with the housing, wherein the cellular biological sample is disposed on the microscope slide (303);
	See annotated Figure 24 above regarding an introducer assembly and conveyor assembly. 

	Figure 23B shows a cut-away of the device, with reservoir/port 307b shown to be connected to a pump 322a via channels. It is understood that the other reservoirs/ports 307a and 307c would be similarly connected to the pump 322a. As such, the reservoirs/ports 307a-c will all be independently connected to a pump 322a, which leads to a channel that connects with the reaction chamber 310. 
wherein the conveyor assembly includes a treatment portion (310), wherein the treatment portion (310) is in fluidic communication with at least a portion of the cellular biological sample disposed on the microscope slide (303); and, 
wherein the substrate mating assembly (302) is configured to hold the microscope slide (303) against at least a portion of the conveyor assembly (see Figure 24).
Sprague does not teach wherein the conveyor assembly includes at least one porous membrane portion. 
In the same problem solving area of liquid-transfer devices, Reinhartz teaches a lateral capillary flow matrix overlying a plastic layer 27(Reinhartz; [0002], [0083], Figure 2). 
Specifically, Reinhartz teaches a lateral capillary flow matrix 13 that overlies a plastic layer 27 ([0083], Figure 2). It would have been obvious to one skilled in the art to modify the 
Regarding claim 19, modified Sprague teaches the system of claim 18. Modified Sprague further teaches wherein the conveyor assembly further comprises a fluid collector assembly (304), wherein the fluid collector assembly (304) comprises a porous material. 
As stated by [0073] of Sprague, there is a “waste pack” that serves as a receptacle for discharged sample, rinse solution, and waste reagents where the waste pack includes an absorbent pad. It is understood that the porous membrane portion is the waste fluid reservoir 304 (“waste pack”). It is understood from the embodiment shown in Figure 13B that the glass slide 202 will have specimens mounted on it ([0139]). As such, it is understood that a specimen will be similarly mounted onto slide 303. 

Response to Arguments
Applicant’s arguments, see page 2, filed 07/08/2021, with respect to the rejection(s) of claim(s) 1, 6, 7, 9-13, and 15-19 under USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sprague (WO-2013/106458-A2), references taken from (EP-2802417-B1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA Y LYLE/             Examiner, Art Unit 1796                                                                                                                                                                                           
/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796